DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 14-26 and 32 in the reply filed on June 20, 2022 is acknowledged. Claims 1-32 are pending of which claims 1-13 and 27-31 are withdrawn from consideration and claims 14-26 and 32 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14-26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 14 recites that “the 2D nanomaterial platelets are graphene / graphitic platelets and have a DSO particle size of less than 45 µm, less than 30 µm, or less than 15 µm.” The phrase “DSO particle size of less than 45 µm, less than 30 µm, or less than 15 µm” is indefinite because it is unclear it actually encompassed by such a recitation and thereby the scope of the claim(s) unascertainable.  
	Claim 16 recites that “the 2D nanomaterial platelets comprise one or a mixture of graphene (C) nanoplates, graphene oxide nanoplates, reduced graphene oxide nanoplates, graphite flakes in which the graphite flakes have one nanoscale dimension and 35 or less layers, hexagonal boron nitride (hBN) nanoplates, molybdenum disulphide (MoSz2) nanoplates, tungsten diselenide (WSez) nanoplates, silicene (Si) nanoplates, germanene (Ge) nanoplates, graphyne (C) nanoplates, borophene (B) nanoplates, phosphorene (P) nanoplates, multi- layered graphene (C) nanoplates, multi-layered graphene oxide nanoplates, multi-layered reduced graphene oxide nanoplates, multi-layered hexagonal boron nitride (hBN) nanoplates, multi-layered molybdenum disulphide (MoS2) nanoplates, multi-layered tungsten diselenide (WSe2) nanoplates, multi-layered silicene (Si) nanoplates, multi- layered germanene (Ge) nanoplates, multi-layered graphyne (C) nanoplates, multi- layered borophene (B) nanoplates, multi-layered phosphorene (P) nanoplates , or a 2D in- plane or vertical heterostructure of two or more of the aforesaid materials” and hence it unclear if this is in addition to the graphene / graphitic platelets recited in claim 14 or in place of the graphene / graphitic platelets. 
	Claim 21 recites that “the proof coating layer has a dried thickness in the range of 5 µm to 100 µm, 5 µm to 50 µm, 10 µm to 30 µm, 25 µm to 100 µm or 40 µm to 60 µm. The phrase “thickness in the range of 5 µm to 100 µm, 5 µm to 50 µm, 10 µm to 30 µm, 25 µm to 100 µm or 40 µm to 60 µm” is indefinite because it is unclear it actually encompassed by such a recitation and thereby the scope of the claim(s) unascertainable.  
	Claim 23 recites that the “the composite matrix is comprised of one or more thermoset matrices, an unsaturated polyester resin, an orthophthalic polyester resin, a terephthalic polyester resin, an Isophthalic polyester resin, a dicyclopentadiene polyester resin, a chlorendic polyester resin, a vinyl ester resin, an epoxy resin, a cyanate ester, a bismaleimide, a urethane acrylate, a phenolic, a furan or poly(furfuralalcohol), a polyimide, a benzoxazine and mixtures and combinations thereof” and claim 24 recites that the “second matrix is comprised of one or more of crosslinkable resins, epoxy resin, a polyester resin, a vinyl ester resin, acrylics, aminoplasts, urethanes, carbamates, alkyds, silicones, polyureas, silicates, polydimethyl siloxanes, vinyl esters, unsaturated polyesters, phenolics, furans or poly(furfurylalcohols), polyimides, bezoxazines and non- crosslinkable resins mixtures.” A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ (BdPatApp & Int 1969.)
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 14-26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Drzal et al. (US 2018/0304598 A1). 
	Drzal et al. disclose a multilayer composite (equivalent to the object of the claimed invention) includes adjacent filler layers having a filler material dispersed within a first polymeric matrix and an intervening-layer disposed between the adjacent filler layers. The intervening-layer comprises nanoplatelets embedded within a second polymeric matrix and are aligned substantially parallel to the adjacent filler layers. The multilayer composite comprises adjacent filler layers (equivalent to the the fibre and or fabric reinforced composite material of the claimed invention) comprising a filler material (equivalent to the fiber reinforcement material of the claimed invention) 
dispersed within a first polymeric matrix (equivalent to the composite matrix of the claimed invention) and an intervening-layer (equivalent to the proof coating layer of the claimed invention) disposed between the adjacent filler layers, said intervening-layer comprising nanoplatelets (equivalent to the 2D nanomaterial platelets,
 of the claimed invention) embedded within a second polymeric matrix (equivalent to the second matrix of the claimed invention). The nanoplatelets are aligned substantially parallel to the adjacent filler layers. In one embodiment, the nanoplatelets can have the following features alone or in combination: an average thickness of less than 10 nanometers; an average aspect ratio of at least 100; a presence within a range of 0.1 to 10 parts by weight; and/or a presence within a layer having a thickness within a range of 0.025 to 2.5 millimeters (meeting the limitations of 15 and 22). In another embodiment, the filler material comprises at least one of carbon fibers, boron fibers, glass fibers, silicon carbide fibers, ceramic fibers, aramid fibers, talc, calcium carbonate, powdered minerals, mica, cellulose fibers, or glass spheres. In yet another embodiment, the first polymeric matrix and the second polymeric matrix comprise a thermoplastic or a thermoset resin. In one embodiment, the first polymeric matrix is different than the second polymeric matrix. The composite 20 shown in FIG. 7 further includes a first resin layer 34a and a second resin layer 34b spaced from the first resin layer 34a. The resin layers 34 may also be referred to in the art as adhesive glue layers. The resin layers 34 individually comprise a polymeric matrix, typically individually consist essentially of the polymeric matrix, and more typically individually consist of the polymeric matrix. Layers 30e and 30f are different from typical layers 30, as they are not directly associated with an intervening-layer 32 but rather a resin layer 34. The composite 20 of this disclosure is not limited to just the embodiments depicted in the Figures and can include various numbers, combinations, and orientations of the layers 30, intervening-layers 32, and optional resin layers 34. The first layer 30a can comprise a filler material within a resin matrix. The second layer 30b also comprises a filler material within a resin matrix. Any additional layers 30, if present, also comprise a filler material within a resin matrix. Because many filler materials provide reinforcement to the resin matrix, the filler materials can also be referred to as reinforcement materials. The filler material can include fibers, particles, or combinations thereof. In the exemplary embodiment described herein, the filler material can be in the form of natural and/or synthetic fibers. The filler material can be selected based on the resin matrix to be used, the desired characteristics of the composite 20, and its intended use. The fibers of the second layer 30b, and/or any additional layer 30, may be the same as or different from the fibers of the first layer 30a. Likewise, the resin of the second layer 30b, and/or any additional layer 30, may be the same as or different from the resin of the first layer 30a. Typically, the layers 30 all utilize the same resin. Resin layers 34, if present, are typically the same resin as the layers 30. The resin at least partially surrounds the fibers. The individual fibers and resin are not explicitly shown in the Figures for sake of clarity. The fibers may be in various forms. The fibers may be at least partially woven, at least partially non-woven, arranged in a single direction or in multiple directions, and may include short fibers and/or long fibers. The fibers may also be referred to the art as reinforcing fibers. The fibers are typically in the form of a cloth, fabric, or mat as understood in the art. The fibers may be arranged in a single ply to define an individual layer 30. Additionally, or alternatively, the fibers may be arranged in a plurality of plies or sub-layers that may be laminated together or otherwise attached to define an individual layer 30. The fibers may be of various chemistries. The fibers may include carbon fibers, boron fibers, glass fibers (i.e., fiberglass), silicon carbide fibers, ceramic fibers, and/or aramid fibers Combinations of different fibers may be also be utilized. Non-limiting examples of suitable particle filler material include talc, calcium carbonate, powdered minerals, mica, cellulose fibers, and glass spheres. In various embodiments, each of the layers 30 individually comprise at least one of carbon fibers, boron fibers, glass fibers, silicon carbide fibers, ceramic fibers, or aramid fibers, and alternatively at least one of carbon fibers, glass fibers, or aramid fibers. The intervening-layer 32 comprises a polymeric matrix and layered nanoparticles having a platelet morphology, and thus are referred to herein as layered nanoplatelets 36. As used herein, nanoplatelets are two-dimensional plate-like structures that have a thickness of a few nanometers and aspect ratios ranging from 100 to 3,000 or greater. Non-limiting examples of suitable nanoplatelets include graphene nanoplatelets (equivalent to the graphene platelets of the claimed invention and meeting the limitations of claim 16) (also sometimes referred to as graphite nanoplatelets), few-layer graphene/;graphite nanoplatelets, and layered aluminosilicates, also referred to as nanoclays. Any additional intervening-layers 32, if present, also comprise a polymeric matrix and nanoplatelets 36. The polymeric matrix of the individual intervening-layers 32 may be the same as or different from each other. Typically, the intervening-layers 32 all comprise the same polymeric matrix. The platelets 36 are embedded within the polymeric matrix. The polymeric matrix can be considered a carrier of the platelets and thus the layers 32 can also be referred to as carrier layers, regardless of whether they are disposed between additional adjacent layers. In various embodiments, the polymeric matrix comprises at least one type of a resin, either a thermoset or a thermoplastic contemplated to be different from the composite. Various types of resins can be used to form the layers 30 and, in the aforementioned embodiments, the intervening-layers 32. In certain embodiments, the resin individually comprises at least one of an epoxy resin, a polyester resin, a vinylester resin, or a shape memory polymer (SMP) resin, and alternatively at least one of an epoxy resin or a polyester resin (meeting the limitations of claims 23 and 24). The resin can include one or more conventional additives, such as a curing catalyst (meeting the limitations of claim 25) and/or filler. The resin may cure at ambient or room temperature. Optionally, heat may be applied to expedite cure of the resin during manufacture of the composite 20. For example, the composite 20 may be cured in a press, an oven, or an autoclave.
[0059] The resin can be used in various amounts. The resin is typically used in an amount sufficient to at least impregnate (or wet out) the fibers during manufacture of the composite 20. Additional resin can he used to finish outer surfaces of the composite 20. For example, additional resin can be used to provide a show surface of the composite 20, if desired. Tool or mold surfaces are often pre-coated with a mold release, gelcoat, resin, and/or other in mold coating (MC) during to lay-up. The amount of resin can be selected based on want or need, and one of skill in the art can readily determine an appropriate amount of resin for the composite 20. The size, amount, and/or the distribution of the nanoplatelets within the intervening-layer 32 is configured to redirect the propagation of kinetic energy multiple times within the intervening-layer 32. In this manner, the loading of the nanoplatelets within a given layer and within the different intervening-layers 32 of the composite, is selected to attenuate a given individual or cumulative impact force. In addition, the stiffness of the matrix within which the nanoplatelets 36 are embedded relative to the nanoplatelets 36 can also be selected to effect the propagation of energy through the intervening-layer 32. The intervening-layers 32 may each be of various thicknesses. Typically, thickness of the intervening-layers 32 is controlled, in part, by the amount of nanoplatelets 36 present in the intervening-layer 32 and the manufacturing technique used. In certain embodiments, the intervening-layers 32 have an individual average thickness of no greater than about 2.5, alternatively no greater than about 0.25, alternatively of from about 0.025 to about 0.25, millimeters (mm) (meeting the limitations of claim 21). In certain embodiments, the composite 20 is generally made by the following exemplary method. The method comprises the step of I) providing substrate pieces, resin, nanoplatelets, and a tool surface. The substrate pieces individually having front and rear sides. The substrate pieces comprise the fibers as described above, and can be, for example, pieces of a fabric, sheet, or mat. The resin and nanoplatelets are also as described above. The tool surface can be of any type, and can be formed from various materials. The tool may also be referred to in the art as a mold or a mandrel. The method further comprises the step of II) disposing a substrate piece on the tool surface such that the rear side of the substrate piece is opposite the tool surface. The substrate piece may be disposed by automation or by hand. Optionally, the tool surface may be prepped prior to disposing the substrate piece. For example, a mold release, gelcoat (equivalent to the gelcoat of claim 17 wherein the proof coating layer is between the gelcoat layer and the composite element), resin, and/or other IMC may be applied to the tool surface to prevent sticking of the composite 20 and/or to provide a show surface of the composite 20. With regards to the limitation that the proof coating comprises multiple layers of 2D nanomaterial platelets providing a labyrinthine path for the penetration of water and/or other liquids, the Examiner takes the position that such a property limitation is met in the coating taught by Drzal et al. given that the coating taught by Drzal et al. and that of the claimed invention are identical. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Drzal et al. (US 2018/0304598 A1). 
	Drzal et al. disclose a multilayer composite (equivalent to the object of the claimed invention) includes adjacent filler layers having a filler material dispersed within a first polymeric matrix and an intervening-layer disposed between the adjacent filler layers. The intervening-layer comprises nanoplatelets embedded within a second polymeric matrix and are aligned substantially parallel to the adjacent filler layers. The multilayer composite comprises adjacent filler layers (equivalent to the the fibre and or fabric reinforced composite material of the claimed invention) comprising a filler material (equivalent to the fiber reinforcement material of the claimed invention) 
dispersed within a first polymeric matrix (equivalent to the composite matrix of the claimed invention) and an intervening-layer (equivalent to the proof coating layer of the claimed invention) disposed between the adjacent filler layers, said intervening-layer comprising nanoplatelets (equivalent to the 2D nanomaterial platelets,
 of the claimed invention) embedded within a second polymeric matrix (equivalent to the second matrix of the claimed invention). The nanoplatelets are aligned substantially parallel to the adjacent filler layers. In one embodiment, the nanoplatelets can have the following features alone or in combination: an average thickness of less than 10 nanometers; an average aspect ratio of at least 100; a presence within a range of 0.1 to 10 parts by weight; and/or a presence within a layer having a thickness within a range of 0.025 to 2.5 millimeters (meeting the limitations of 15 and 22). In another embodiment, the filler material comprises at least one of carbon fibers, boron fibers, glass fibers, silicon carbide fibers, ceramic fibers, aramid fibers, talc, calcium carbonate, powdered minerals, mica, cellulose fibers, or glass spheres. In yet another embodiment, the first polymeric matrix and the second polymeric matrix comprise a thermoplastic or a thermoset resin. In one embodiment, the first polymeric matrix is different than the second polymeric matrix. The composite 20 shown in FIG. 7 further includes a first resin layer 34a and a second resin layer 34b spaced from the first resin layer 34a. The resin layers 34 may also be referred to in the art as adhesive glue layers. The resin layers 34 individually comprise a polymeric matrix, typically individually consist essentially of the polymeric matrix, and more typically individually consist of the polymeric matrix. Layers 30e and 30f are different from typical layers 30, as they are not directly associated with an intervening-layer 32 but rather a resin layer 34. The composite 20 of this disclosure is not limited to just the embodiments depicted in the Figures and can include various numbers, combinations, and orientations of the layers 30, intervening-layers 32, and optional resin layers 34. The first layer 30a can comprise a filler material within a resin matrix. The second layer 30b also comprises a filler material within a resin matrix. Any additional layers 30, if present, also comprise a filler material within a resin matrix. Because many filler materials provide reinforcement to the resin matrix, the filler materials can also be referred to as reinforcement materials. The filler material can include fibers, particles, or combinations thereof. In the exemplary embodiment described herein, the filler material can be in the form of natural and/or synthetic fibers. The filler material can be selected based on the resin matrix to be used, the desired characteristics of the composite 20, and its intended use. The fibers of the second layer 30b, and/or any additional layer 30, may be the same as or different from the fibers of the first layer 30a. Likewise, the resin of the second layer 30b, and/or any additional layer 30, may be the same as or different from the resin of the first layer 30a. Typically, the layers 30 all utilize the same resin. Resin layers 34, if present, are typically the same resin as the layers 30. The resin at least partially surrounds the fibers. The individual fibers and resin are not explicitly shown in the Figures for sake of clarity. The fibers may be in various forms. The fibers may be at least partially woven, at least partially non-woven, arranged in a single direction or in multiple directions, and may include short fibers and/or long fibers. The fibers may also be referred to the art as reinforcing fibers. The fibers are typically in the form of a cloth, fabric, or mat as understood in the art. The fibers may be arranged in a single ply to define an individual layer 30. Additionally, or alternatively, the fibers may be arranged in a plurality of plies or sub-layers that may be laminated together or otherwise attached to define an individual layer 30. The fibers may be of various chemistries. The fibers may include carbon fibers, boron fibers, glass fibers (i.e., fiberglass), silicon carbide fibers, ceramic fibers, and/or aramid fibers Combinations of different fibers may be also be utilized. Non-limiting examples of suitable particle filler material include talc, calcium carbonate, powdered minerals, mica, cellulose fibers, and glass spheres. In various embodiments, each of the layers 30 individually comprise at least one of carbon fibers, boron fibers, glass fibers, silicon carbide fibers, ceramic fibers, or aramid fibers, and alternatively at least one of carbon fibers, glass fibers, or aramid fibers. The intervening-layer 32 comprises a polymeric matrix and layered nanoparticles having a platelet morphology, and thus are referred to herein as layered nanoplatelets 36. As used herein, nanoplatelets are two-dimensional plate-like structures that have a thickness of a few nanometers and aspect ratios ranging from 100 to 3,000 or greater. Non-limiting examples of suitable nanoplatelets include graphene nanoplatelets (equivalent to the graphene platelets of the claimed invention and meeting the limitations of claim 16) (also sometimes referred to as graphite nanoplatelets), few-layer graphene/;graphite nanoplatelets, and layered aluminosilicates, also referred to as nanoclays. Any additional intervening-layers 32, if present, also comprise a polymeric matrix and nanoplatelets 36. The polymeric matrix of the individual intervening-layers 32 may be the same as or different from each other. Typically, the intervening-layers 32 all comprise the same polymeric matrix. The platelets 36 are embedded within the polymeric matrix. The polymeric matrix can be considered a carrier of the platelets and thus the layers 32 can also be referred to as carrier layers, regardless of whether they are disposed between additional adjacent layers. In various embodiments, the polymeric matrix comprises at least one type of a resin, either a thermoset or a thermoplastic contemplated to be different from the composite. Various types of resins can be used to form the layers 30 and, in the aforementioned embodiments, the intervening-layers 32. In certain embodiments, the resin individually comprises at least one of an epoxy resin, a polyester resin, a vinylester resin, or a shape memory polymer (SMP) resin, and alternatively at least one of an epoxy resin or a polyester resin (meeting the limitations of claims 23 and 24). The resin can include one or more conventional additives, such as a curing catalyst (meeting the limitations of claim 25) and/or filler. The resin may cure at ambient or room temperature. Optionally, heat may be applied to expedite cure of the resin during manufacture of the composite 20. For example, the composite 20 may be cured in a press, an oven, or an autoclave.
[0059] The resin can be used in various amounts. The resin is typically used in an amount sufficient to at least impregnate (or wet out) the fibers during manufacture of the composite 20. Additional resin can he used to finish outer surfaces of the composite 20. For example, additional resin can be used to provide a show surface of the composite 20, if desired. Tool or mold surfaces are often pre-coated with a mold release, gelcoat, resin, and/or other in mold coating (MC) during to lay-up. The amount of resin can be selected based on want or need, and one of skill in the art can readily determine an appropriate amount of resin for the composite 20. The size, amount, and/or the distribution of the nanoplatelets within the intervening-layer 32 is configured to redirect the propagation of kinetic energy multiple times within the intervening-layer 32. In this manner, the loading of the nanoplatelets within a given layer and within the different intervening-layers 32 of the composite, is selected to attenuate a given individual or cumulative impact force. In addition, the stiffness of the matrix within which the nanoplatelets 36 are embedded relative to the nanoplatelets 36 can also be selected to effect the propagation of energy through the intervening-layer 32. The intervening-layers 32 may each be of various thicknesses. Typically, thickness of the intervening-layers 32 is controlled, in part, by the amount of nanoplatelets 36 present in the intervening-layer 32 and the manufacturing technique used. In certain embodiments, the intervening-layers 32 have an individual average thickness of no greater than about 2.5, alternatively no greater than about 0.25, alternatively of from about 0.025 to about 0.25, millimeters (mm) (meeting the limitations of claim 21). In certain embodiments, the composite 20 is generally made by the following exemplary method. The method comprises the step of I) providing substrate pieces, resin, nanoplatelets, and a tool surface. The substrate pieces individually having front and rear sides. The substrate pieces comprise the fibers as described above, and can be, for example, pieces of a fabric, sheet, or mat. The resin and nanoplatelets are also as described above. The tool surface can be of any type, and can be formed from various materials. The tool may also be referred to in the art as a mold or a mandrel. The method further comprises the step of II) disposing a substrate piece on the tool surface such that the rear side of the substrate piece is opposite the tool surface. The substrate piece may be disposed by automation or by hand. Optionally, the tool surface may be prepped prior to disposing the substrate piece. For example, a mold release, gelcoat (equivalent to the gelcoat of claim 17 wherein the proof coating layer is between the gelcoat layer and the composite element), resin, and/or other IMC may be applied to the tool surface to prevent sticking of the composite 20 and/or to provide a show surface of the composite 20. With regards to the limitation that the proof coating comprises multiple layers of 2D nanomaterial platelets providing a labyrinthine path for the penetration of water and/or other liquids, the Examiner takes the position that such a property limitation is met in the coating taught by Drzal et al. given that the coating taught by Drzal et al. and that of the claimed invention are identical. Furthermore, with regards to the concentration of each component and thickness of each layer, the Examiner would like to point out that workable physical properties such as concentrations and thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787